DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/16/2022, with respect to the rejections of the claims have been fully considered and are persuasive. The rejections have been withdrawn. 
Claim Objections
Claim 28 is objected to because of the following informalities: Claim 28 is a duplicate of claim 23. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification contains a single mention of poly (methyl methacrylate) at [0062]. This portion states that the nanoparticles are functionalized with poly(methyl methacrylate). There is therefore insufficient support for the claimed invention for polymer dielectric layers comprising poly(methyl methacrylate).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-17 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-17 and 23-30, claims 1 and 7 recite the following limitation: “plasmonic nanoparticles [are] deposited on a layer of poly(allylamine hydrochloride”. It is unclear whether this limitation is merely a product-by-process limitation that does not require a layer of poly(allylamine) hydrochloride in the structured layer of claim 1 and the article of claim 7, or whether this layer of poly(allylamine) hydrochloride is part of the claimed structured layer and article of claims 1 and 7, respectively. If the poly(allylamine) hydrochloride is part of the claimed invention, it is further unclear whether the poly(allylamine) hydrochloride is part of the layer of plasmonic nanoparticles or the dielectric polymer layer. For purposes of examination, the latter is presumed. Dependent claims not addressed are indefinite by virtue of dependence from an indefinite claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-9, 12-17, 25-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0011109).
Regarding claims 1 and 7, Kim teaches a layered structure comprising of polymer substrate 861, binder polymer 836, and nanoparticles 828 forming two layers (see Fig. 8F). The layer of nanoparticles is between layers of binder polymer and layers of polymer substrate, either of which could be considered dielectric materials. The binder polymer includes poly allylamine hydrochloride (¶ 8), and the nanoparticles are applied onto the binder (¶ 6). Kim teaches the nanoparticles have shapes such as rod-like or polygonal (¶ 109), which are considered to be prism or plate in shape. The nanoparticles are plasmonic (¶ 45).
Regarding claims 3 and 8, Kim teaches the layered structure is capable of detecting light at a range of wavelengths (¶ 102). Kim also teaches that the nanoparticles are modified such that they have different refractive indices (¶ 206), which would result in differing plasmonic resonance wavelengths.
Regarding claim 9, Kim teaches the nanoparticles may all be identical (¶ 196).
Regarding claim 12, since Kim does not expressly teach orienting the nanoparticles in any particular direction, one of ordinary skill in the art would expect their orientation to be random, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 13, Kim teaches the thicknesses of the binder polymer may be within 10% of each other (¶ 199), and thereby are different.
Regarding claim 14, Kim teaches the thicknesses of the binder polymer may be substantially uniform (¶ 199), and thereby are the same.
Regarding claims 15-16, Kim teaches the surface densities of the nanoparticles lie within certain ranges (¶ 197). Thus, they are either identical or the same.
Regarding claim 17, Kim teaches the nanoparticles are metallic (¶ 16) and therefore are necessarily either the same or different metals.
Regarding claims 25-27, Kim teaches the nanoparticles may be made from various different metals (¶ 108) and may include metal oxides (¶ 108), and thus the layers of nanoparticles may include both.
Regarding claims 29-30, Kim teaches the polymer substrate may be polymethyl methacrylate (¶ 118).
Claims 4, 10, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0011109), as applied to claims 1 and 7 and further evidenced by nanoComposix (“Color Engineering”).
Regarding claims 4, 23 and 28, the limitations of claim 1 have been addressed above. Kim does not expressly teach the plasmonic material is configured to absorb, reflect, scatter and transmit light. However, as evidenced by nanoComposix, plasmon materials are capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Regarding claims 10 and 24, the limitations of claim 7 have been addressed above. Kim does not expressly teach the plasmonic material is configured to absorb, reflect, scatter and transmit light. However, as evidenced by nanoComposix, plasmon materials are capable of absorbing, scattering, reflecting and transmitting light, with scattering being a type of reflecting and transmitting being a function of what light is absorbed and what light is not (p. 2-3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784